EXHIBIT 99.1 FOR IMMEDIATE RELEASE Rentech Announces Fiscal 2008 Third Quarter Results Company Raises Guidance for Ammonia Fertilizer Facility LOS ANGELES (August 11, 2008) – Rentech, Inc. (AMEX:RTK) announced today results for its fiscal 2008 third quarter ended June 30, 2008. Rentech reported revenue of $60.4 million for the third quarter of fiscal 2008, compared to $50.4 million for the comparative quarter in fiscal 2007. Rentech reported a net loss applicable to common shareholders of $7.8 million or ($0.05) per share for the quarter ended June 30, 2008, compared to a net loss applicable to common shareholders of $6.9 million or ($0.04) per share for the quarter ended June 30, 2007. The increase in revenue during the quarter was the result of strong demand and pricing for nitrogen fertilizer products produced at the Company’s wholly-owned subsidiary, Rentech Energy Midwest Corporation (“REMC”). The Company is raising its guidance for fiscal year 2008 EBITDA at REMC to $50 million or greater from its previous projection of over $40 million. In addition, the Company is projecting fiscal year 2009 EBITDA at REMC to exceed fiscal 2008 levels. Selling, general and administrative (“SG&A”) expenses were $8.3 million for the fiscal quarter ended June 30, 2008, compared to $8.2 million for the comparable period in fiscal 2007. The change in SG&A expenses was primarily due to costs associated with increased personnel and consulting and professional fees.
